Ex NSAR Item 77C: Submission of matters to a vote of security holders BTO Shareholder meeting The fund held its Annual Meeting of Shareholders on February 18, 2014. The following proposal was considered by the shareholders: Proposal: Election of four (4) Trustees to serve for a three-year term ending at the 2017 Annual Meeting of Shareholders. Each Trustee was re-elected by the fund’s shareholders and the votes cast with respect to each Trustee are set forth below. Votes For Votes Withheld Independent Trustees William H. Cunningham 14,449,230.696 418,128.994 Grace K. Fey 14,451,731.632 415,628.058 Hassell H. McClellan 14,451,957.036 415,402.654 Gregory A. Russo 14,465,749.802 401.609.888 Trustees whose term of office continued after the Annual Meeting of Shareholders because they were not up for election are: Charles L. Bardelis, Craig Bromley, Peter S. Burgess, Theron S.
